DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant, in the After Final Response of May 10, 2022, has proposed amendments to the claims to resolve the indefiniteness issues, and in addition has incorporated the subject matter of dependent claim 21, previously indicated as having allowable subject matter, into the independent claims. Accordingly, the rejections under 35 U.S.C. 112(b) and the finality are withdrawn. The proposed amendments to the claims of the After Final Response has been entered.
Allowable Subject Matter
Claims 1, 4 - 12, 14 – 21 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Patel et al. (U.S. Patent Application Publication 2021/0266655), Boeen et al. (U.S. Patent Application Publication 2020/0241834) and Mei (U.S. Patent Application Publication 2019/0362738) generally teaches using a sound signature to detect an environmental audio condition to control operation of an audio device, the prior art does not teach alone or in combination, nor would it be obvious, to utilize a detected a change in a context of the wearable audio device in order to automatically obtain from an external device hotword models currently relevant to the detected change in context and utilize the context relevant hotword models, i.e. sound signatures, to detect an environmental audio event, as claimed by claims 1, 12, and 19 in combination with other limitations of the claims, thus providing for an enhanced user experience for a user of the wearable device, as well as a more efficient operation, by ensuring only sound signatures that are relevant to the detected context of the wearable device are utilized in the operation of detecting the environmental audio event for automatically enabling an operation mode of the wearable device, and providing a saving in processing by not using sound signatures that are not relevant in the process of detecting the environmental audio event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653         
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653